DETAILED ACTION
This Non-Final Office action is in response to Applicant’s RCE filing on 05/31/2022.  Claims 1-6, 21-24, 27-33, and 35-37 are pending.  The earliest effective filing date of the present application is 06/17/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/2022 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 21-24, 27-33, and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 2013/0024371 to Hariramani et al. (“Hariramani”) in view of U.S. Pat. Pub. No. 2021/0201316 to Lunceford et al. (“Lunceford”) in further view of U.S. Pat. Pub. No. 2010/0191594 to White et al. (“White”).
With regard to claims 1-6 and 21-34, as found in the previous action, Hariramani discloses the limitations relating to an API relating to the virtual wallet of the user (e.g. Fig. 1-4B), database of historical transaction (see e.g. [0162]), an optimization server that receives transaction data and determines user selection of payment method, generates payment analytics, determine potential benefits to user, determine recommended payment method by using payment analytics and maximizing benefits ([0193] [0101] EOOR Pay Network Server; [0089] “the Payment Network server of the EOOR may determine the best card to use for a particular purchase to optimize the consumer’s benefits 104.”; see analytics at e.g. Fig. 4B; benefits at e.g. [0086]; [0060] “FIG. 49 shows a logic flow diagram illustrating example aspects of generating recommendations for a user based on the user's prior aggregate purchase transaction behavior in some embodiments of the EOOR, e.g., a User Behavior-Based Offer Recommendations ("UBOR") component 3900;”); process the payment based on user selection of the payment method, with recommended payment option and selected option fully capable of being different and the same (see [0012], recommend payment method [0086], [0092] “Once at the Pay Network server, the Pay Network server may determine the optimal card to use. Selection of the optimal card may be weighted to benefit any party, e.g., what is best for the customer, what is best for the merchant, what is best for the issuer, what is best for the Pay Network server, and/or the like.”; [0093]; [0101]; [0121] “The Pay Network Server may store the sorted list of cards in the Pay Network Databases 629. The Pay Network Server may select the optimal card that maximizes the benefit 631. As an illustrating example only, the Pay Network server may use the determined benefits as in block 663 in FIG. 6C to sort the benefits, and select the optimal card that maximizes the benefit that satisfies the user card selection preference.”)  See virtual number at [0085].  Payments include e.g. credit/debit card [0085].  For session info see Table 7 after [0116].  Transaction filter based on time and other things at e.g. [0187], Table 14, [0218], [0373], Table 60, etc..  Virtual Number pop-up to user at e.g. [0090], [0091], [0296] Fig. 42.  Gift card or any other type of closed-loop card at [0097], [0126], Table 12, [0137] at the particular merchant and pre-paid predetermined amount.
 	However, Hariramani does not disclose the machine learning, or training of a predictive model, using stored/new information.  Lunceford teaches at e.g. [0041], [0042], [0043], [0047], [0048] for comparing the different selections and other data, that it would have been obvious to one of ordinary skill in the credit card processing art to include the ability train, and re-train, a predictive machine learning model based on transaction data of previous and new transactions (see e.g. [00412], “In some embodiments, supervised learning may be used in order to generate a machine learning model. Not depicted in FIG. 1, creating a supervised machine learning model may include receiving transaction information, financial account information, and an indication of a selection of a financial account based on the transaction information and financial account information. The supervised machine learning model can then be trained using the transaction information, financial account information, and an indication of a selection of a financial account based on the transaction information and financial account information as the training data.”), where this is performed in order to assist and learn which cards and rewards the user prefers to utilize in any given transaction so that the cards can be chosen automatically for the user, or so that the cards can be recommended for the user based on the user’s preferences and previous decision making, as described in Lunceford.  Therefore, it would have been obvious to one of ordinary skill in the card recommendation art at the time of filing to modify Hariramani to include the ability to train and retrain a predictive machine learning model that assists the user is choosing and selects the card that will maximize the card rewards in accordance with the user’s preferences and prior card selections, as taught by Lunceford, where this is performed in order to assist and learn which cards and rewards the user prefers to utilize in any given transaction so that the cards can be chosen automatically for the user, or so that the cards can be recommended for the user based on the user’s preferences and previous decision making, as described in Lunceford.  
	However, the combination of Hariramani and Lunceford, as combined above, do not appear to teach the claimed limitation of “filter one or more past transactions in the database for each payment method based on one or more expired time periods of potential benefits to the user to yield one or more filtered past transaction.”  White teaches at e.g. [0037-38] that it would have been obvious to one of ordinary skill in the transaction art at the time of filing to modify the combination above to include the ability to filter out transactions that, among other things, relate to a “reward that expired within a recent time period, such as the last 90 days,” where this is beneficial as “It would be desirable to reduce the barriers to consumers to make it easier for them to participate and receive rewards from a variety of different merchants. It would further be desirable to allow consumers to receive rewards based on the purchase of specific items or products at different merchants. It would further be desirable to provide systems and methods that allow merchants to easily deploy and administer rewards programs.” See White at [0007].  See [0038] the "filtering" at 204, 206 and/or 208 is performed in a single operation. For example, in some embodiments, the data required to perform the filtering at 204, 206 and/or 208 may be stored in a data warehouse, and the filtering may be performed in one or more queries to the data warehouse.  See the different payment cards at e.g. [0003]. 
 	For the new claims, the examiner refers to the primary reference of Hariramani at [0152], [0167], [0187], [0211], [0228] where at e.g. [0211] the pop up prompts user to capture (copy) number.  The examiner notes that the system is fully capable of allowing the user to capture a virtual number such as in a QR code.  See [0187] allowing searching and filtering of those of the payment method(s).  The pop-up displays presents buttons relating to the processing of the transaction(s) at e.g. [0228].  See [0152] where the previously captured image of the loyalty card may be automatically shown and presented to the user and the user can use that card for the transaction.   




Response to Arguments
Applicant's arguments filed 05/23/2022 have been fully considered. 
The examiner has withdrawn the rejections under 35 USC 101.  The examiner agrees with Applicant’s arguments on e.g. Remarks, 05/23/2022, pages 8-11.  
The examiner has withdrawn the rejections under 35 USC 112 based on the amendments provided. 
The examiner has provided a new ground of rejection for the prior art rejections.  In particular, the examiner now refers to U.S. Pat. Pub. No. 2010/0191594 to White et al. (“White”) to show the amended and argued limitations.  The filtering of transactions based on data is a known concept, and the variations of the data for the filtering are taught in the prior art.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUDWIG/            Primary Examiner, Art Unit 3687